USCA11 Case: 22-10471   Document: 27-1    Date Filed: 12/20/2022   Page: 1 of 6




                                                [DO NOT PUBLISH]
                                 In the
                United States Court of Appeals
                        For the Eleventh Circuit

                         ____________________

                              No. 22-10471
                         Non-Argument Calendar
                         ____________________

       UNITED STATES OF AMERICA,
                                                    Plaintiff-Appellee,
       versus
       JOSE MANUEL SALDANA,
       a.k.a. Popeye,
       a.k.a. John Gotti,
       a.k.a. Jose Soto,
       a.k.a. Pye,
       a.k.a. Emanuel Santa,


                                                Defendant-Appellant.
USCA11 Case: 22-10471     Document: 27-1      Date Filed: 12/20/2022    Page: 2 of 6




       2                      Opinion of the Court                22-10471

                            ____________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                     D.C. Docket No. 1:95-cr-00605-PAS-2
                           ____________________

       Before NEWSOM, GRANT, and ANDERSON, Circuit Judges.
       PER CURIAM:
              Jose Saldana appeals the district court’s denial of his motion
       for compassionate release, in which the court ruled that it could
       not grant Saldana relief because our ruling in United States v. Bry-
       ant, 996 F.3d 1243 (11th Cir.), cert. denied, 142 S. Ct. 583 (2021),
       precluded it from considering changes in law as an “extraordinary
       and compelling” reason for compassionate release under U.S.S.G.
       § 1B1.13, comment. (n.1(D)) (“Application Note 1D”). On appeal,
       Saldana argues that the district court erred in denying his motion
       for compassionate release because (1) 28 U.S.C. § 994(t), as inter-
       preted by Bryant, unconstitutionally delegated power to the Sen-
       tencing Commission (“Commission”) by granting the Commission
       exclusive authority to define the “extraordinary and compelling”
       reasons for compassionate release; (2) U.S.S.G. § 1B1.13, as inter-
       preted by Bryant, is an unconstitutional sub-delegation of authority
       from the Commission to the Director of the Bureau of Prisons
       (“BOP”) to determine other “extraordinary and compelling” rea-
       sons for compassionate release; and (3) Bryant was wrongly
USCA11 Case: 22-10471      Document: 27-1      Date Filed: 12/20/2022     Page: 3 of 6




       22-10471                Opinion of the Court                         3

       decided based on the reasoning in the dissenting opinion in Bryant
       and by other circuits that have reached a contrary conclusion.
              We review a district court’s grant or denial of compassion-
       ate release for an abuse of discretion. Bryant, 996 F.3d at 1251. We
       review issues of constitutional law de novo. United States v. Am-
       bert, 561 F.3d 1202, 1205 (11th Cir. 2009).
              In 2018, Congress enacted the First Step Act of 2018, Pub. L.
       115-391, 132 Stat. 5194 (“First Step Act”), which amended 18 U.S.C.
       § 3582 to increase the use and transparency of compassionate re-
       lease of federal prisoners. First Step Act, § 603(b). Prior to passage
       of the First Step Act, only the BOP Director had the authority to
       file a motion seeking reduction of a prisoner’s sentence. Bryant,
       996 F.3d at 1250. With the passage of the First Step Act, district
       courts could consider motions filed directly by defendants. Id.
              Section 3582(c)(1)(A) now provides that a court may modify
       a term of imprisonment after it has been imposed, upon motion by
       a defendant, if “after considering the factors set forth in section
       3553(a) to the extent that they are applicable,” it finds that (i) “ex-
       traordinary and compelling reasons warrant such a reduction” or
       the defendant is at least 70 years of age, has served at least 30 years
       in prison, and a determination has been made by the Director of
       the BOP that the defendant is not a danger to the safety of any
       other person or the community and (ii) “such a reduction is con-
       sistent with applicable policy statements issued by the Sentencing
       Commission.” 18 U.S.C. § 3582(c)(1).
USCA11 Case: 22-10471        Document: 27-1     Date Filed: 12/20/2022     Page: 4 of 6




       4                        Opinion of the Court                 22-10471

              Section 994(t) authorized the Commission to promulgate
       policy statements regarding compassionate release as follows:
              The Commission, in promulgating general policy
              statements regarding the sentencing modification
              provisions in section 3582(c)(1)(A) of title 18, shall de-
              scribe what should be considered extraordinary and
              compelling reasons for sentence reduction, including
              the criteria to be applied and a list of specific exam-
              ples. Rehabilitation of the defendant alone shall not
              be considered an extraordinary and compelling rea-
              son.
       28 U.S.C. § 994(t).
               Section 1B1.13 of the Sentencing Guidelines provides the ap-
       plicable policy statement for § 3582(c)(1). U.S.S.G. § 1B1.13; Bry-
       ant, 996 F.3d at 1262. Similar to § 3582(c)(1)(A), § 1B1.13 states that
       a district court may reduce a term of imprisonment if, after consid-
       ering the § 3553(a) factors, it determines that (1) extraordinary and
       compelling reasons warrant the reduction or the defendant is at
       least 70 years old and has served at least 30 years in prison, (2) the
       defendant is not a danger to the safety of other persons or to the
       community, and (3) the reduction is consistent with this policy
       statement. U.S.S.G. § 1B1.13. The commentary to § 1B1.13 lists
       four categories of “extraordinary and compelling” reasons: (A) the
       defendant is suffering from a terminal illness or other medical con-
       dition that substantially diminishes his ability to provide self-care
       while in a correctional facility, (B) his age, (C) his family circum-
       stances, and (D) other reasons.            Id. § 1B1.13, comment.
USCA11 Case: 22-10471     Document: 27-1      Date Filed: 12/20/2022    Page: 5 of 6




       22-10471               Opinion of the Court                        5

       (n.1(A)-(D)). Application Note 1(D), titled “Other Reasons,” ap-
       plies when, “[a]s determined by the Director of the [BOP], there
       exists in the defendant’s case an extraordinary and compelling rea-
       son other than, or in combination with, the reasons described in
       subdivisions (A) through (C).” Id. § 1B1.13, comment. (n.1(D)).
              In Bryant, we first concluded that the policy statement in
       § 1B1.13 applies to all compassionate release motions, including
       those filed by prisoners, and that district courts may not reduce a
       sentence under § 3582(c)(1)(A) unless a reduction would be con-
       sistent with § 1B1.13. Bryant, 996 F.3d at 1252-62. We further con-
       cluded that district courts do not have discretion under Application
       Note 1(D) to develop other reasons beyond those listed in Applica-
       tion Notes 1(A)-(C) that might justify compassionate release. Id. at
       1263-65. We reasoned that Application Note 1(D) was not at odds
       with the amended § 3582(c)(1)(A) and thus that we could not re-
       place Application Note 1(D)’s unamended phrase “‘[a]s determined
       by the Director of the [BOP]’” with “‘as determined by a district
       court.’” See id. Throughout our decision, we described § 994(t) as
       commanding the Commission to publish a policy statement that
       “defines” the extraordinary and compelling reasons warranting a
       reduction. See id. at 1247, 1249, 1251, 1254-55, 1257, 1259-60, 1263.
              Under our prior panel precedent rule, “a prior panel’s hold-
       ing is binding on all subsequent panels unless and until it is over-
       ruled or undermined to the point of abrogation by the Supreme
       Court or by this court sitting en banc.” United States v.
       Archer, 531 F.3d 1347, 1352 (11th Cir. 2008). We have explained
USCA11 Case: 22-10471     Document: 27-1      Date Filed: 12/20/2022    Page: 6 of 6




       6                      Opinion of the Court                22-10471

       that “a prior panel precedent cannot be circumvented or ignored
       on the basis of arguments not made to or considered by
       the prior panel.” Tippitt v. Reliance Standard Life Ins.
       Co., 457 F.3d 1227, 1234 (11th Cir. 2006). Specifically, we have cat-
       egorically rejected an overlooked reason or argument exception to
       the prior panel precedent rule. In re Lambrix, 776 F.3d 789,
       794 (11th Cir. 2015); Smith v. GTE Corp., 236 F.3d 1292, 1301–04
       (11th Cir. 2001). The prior panel precedent rule is dependent
       upon neither “a subsequent panel’s appraisal of the initial deci-
       sion’s correctness” nor “the skill of the attorneys or wisdom of the
       judges involved with the prior decision—upon what was argued or
       considered.”      Cohen v. Office Depot, Inc., 204 F.3d 1069,
       1076 (11th Cir. 2000).
              Here, Saldana’s arguments are foreclosed by Bryant under
       the prior panel precedent rule. Saldana’s arguments are effectively
       arguing that Bryant’s determination that district courts could not
       find other extraordinary and compelling reasons beyond those in
       U.S.S.G. § 1B1.13, comment. (n.1(A)-(C)), was wrong. This Court
       has rejected any exception to the prior panel precedent rule for rea-
       sons that were not raised with a prior panel. Tippitt, 457 F.3d at
       1234; In re Lambrix, 776 F.3d at 794.
              Accordingly, we affirm the denial of his motion for compas-
       sionate release.
             AFFIRMED.